Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 11-13 that “For at least the foregoing reasons, Applicant submits that claim 1 is patentable over JUNG. Independent claims 20, 27, and 29 recite similar features. Therefore, independent claims 1, 20, 27, and 29, and the claims that depend thereon, are patentable over JUNG.” Examiner respectively disagrees.
The applicant further asserts in pages 11-12 that “Therefore, at least paragraph 0080 of JUNG is not entitled to the earlier filing date of the provisional application, and 
As indicated by the office action, par. 80 of JUNG has been removed from the action but par. 80 of JUNG indicating that A=1, which is being clarifying in fig. 2, par. 34 (page 10 in the provisional), 37 (pages 10, 11 in the provisional), 39 (page 11 in the provisional), L(nominal duration) = 4 and the remaining is 1 or A, such that the last or first PUSCH (or PDSCH) transmission occasion being larger or 5 symbols, such the the nominal duration = 4 symbols is different from the last or first PUSCH = 5 symbols), which would indicating the provisional supporting par. 80 of JUNG.

The applicant further asserts in page 12 that “JUNG does not anticipate “wherein a quantity of nominal repetitions is different from a quantity of actual repetitions,” as recited in claim 1.” Examiner respectively disagrees as indicated by the office action, JUNG in fig. 2, par. 34 (page 10 in the provisional), 37 (pages 10, 11 in the provisional), 39 (page 11 in the provisional), L(nominal duration) = 4 and an allocated time interval for PUSCH 16, the last or first PUSCH (or PDSCH) transmission occasion being larger, such as more symbols than the nominal duration, including the remaining contiguous available symbols within a contiguous set of available symbols, as indicated the nominal duration = 4 symbols or repetition of 4 symbols is different from the last or first PUSCH = 5 symbols or repetition of 5 symbols, which would indicating that the quantity of nominal repetitions of 4 is different than the repetitions of 5 or the actual repetitions. Therefore, JUNG does teach “wherein a quantity of nominal repetitions is different from a quantity of actual repetitions.”


The applicant further asserts in page 13 that “JUNG does not disclose, let alone anticipate, that “a guantity of nominal repetitions is different from a quantity of actual repetitions,” as recited in claim 1 (emphasis added).” Examiner respectively disagrees as indicated by the office action, JUNG in fig. 2, par. 34 (page 10 in the provisional), 37 (pages 10, 11 in the provisional), 39 (page 11 in the provisional), L(nominal duration) = 4 and an allocated time interval for PUSCH 16, the last or first PUSCH (or PDSCH) transmission occasion being larger, such as more symbols than the nominal duration, including the remaining contiguous available symbols within a contiguous set of available symbols, as indicated the nominal duration = 4 symbols, which would indicating the symbol being repeating 4 times or repetitions or repetition of 4 symbols. Therefore, the nominal duration of 4 symbols would consider as a quantity of nominal repetitions of 4 symbols. Therefore, JUNG does teach “wherein a quantity of nominal repetitions is different from a quantity of actual repetitions.”

The applicant further asserts in page 13 that “the provisional application of JUNG does not disclose, let alone anticipate, “a quantity of nominal repetitions” (i.e. how many nominal repetitions there are) being “different from a quantity of actual repetitions” (i.e. how many actual repetitions there are).” Examiner respectively disagrees as indicated 
Therefore, the rejection is maintained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 10, 20, 23, 27, 29, 31-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019).

Regarding claims 1, 20, 27, 29, JUNG et al. (US 20200313793) teaches a method of wireless communication performed by a user equipment (UE), comprising: 
mapping an ultra-reliable low-latency communication (URLLC) transmission to a set of symbols for uplink transmission (par. 20 (page 7 in provisional), 28 (pages 8, 9 in provisional), 44 (page 12 in provisional), URLLC PUSCH), 
wherein mapping the URLLC transmission relates to a transport block size determination (par. 29 (pages 8, 9 in provisional), 44 (page 12 in provisional), URLLC PUSCH with TB repetition), and
wherein a first nominal repetition of the URLLC transmission is used to perform the transport block size determination (par. 16 (page 4 in provisional), 17 (page 5 in provisional), 42 (page 12 in provisional), 44 (page 12 in provisional), 46 (page 13 in provisional), the UE can determine the TBS based on the nominal duration of PUSCH (or PDSCH) transmission (or reception) occasion), and 
wherein a quantity of nominal repetitions is different from a quantity of actual repetitions (fig. 2, par. 34 (page 10 in the provisional), 37 (pages 10, 11 in the provisional), 39 (page 11 in the provisional), L(nominal duration) = 4 and an allocated time interval for PUSCH 16, the last or first PUSCH (or PDSCH) transmission occasion being larger, such as more symbols than the nominal duration, including the remaining contiguous available symbols within a contiguous set of available symbols, as indicated the nominal duration = 4 symbols is different from the last or first PUSCH = 5 symbols); and
transmitting the URLL transmission based at least in part on mapping the URLLC transmission (par. 28 (pages 8, 9 in provisional), 29 (pages 8, 9 in provisional), 44 (page 12 in provisional), URLLC PUSCH with TB repetition for transmission). 

Regarding claims 10, 23, JUNG teaches the method of claim 1, wherein a first actual resource or a first actual repetition is used to perform the transport block size determination (par. 16 (page 4 in provisional), 17 (page 5 in provisional), 42 (page 12 in provisional), 44 (page 12 in provisional), 46 (page 13 in provisional), the UE can determine the TBS based on the duration of the first PUSCH (or PDSCH) transmission (or reception) occasion).

Regarding claim 31, 33, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a shared channel mapping type of a repetition of the URLLC transmission (p par. 16 (page 4 in provisional), 17 (page 5 in provisional), 42 (page 12 in provisional), 44 (page 12 in provisional), 46 (page 13 in provisional)).

Regarding claim 32, 34, JUNG teaches the method of claim 1, mapping the URLLC transmission comprises mapping an orphaned symbol repetition of the URLLC transmission (par. 16 (page 4 in provisional), Different methods can determine whether and how to handle orphan symbols, such as when the number of UL symbols is not sufficient to carry one full repetition).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of R1-1903797 (“Summary of Friday offline discussion on .

Regarding claim 2, JUNG does not teach the method of claim 1, wherein, mapping the URLLC transmission comprises postponing an orphaned symbol repetition to an available transmission window. 
But, R1-1903797 in a similar or same field of endeavor teaches mapping the URLLC transmission comprises postponing an orphaned symbol repetition to an available transmission window (page 5, section 2.2.3 Orphan symbol handling, mapping the Orphan symbol by postpone the mini-slot to the next available UL period/slot). 
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of R1-1903797 in the system of JUNG to map orphaned symbol. 
The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 
However, JUNG and R1-1903797 do not teach when the set of symbols is a set of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-ODFM) symbols.
But, BEALE et al. (US 20200044789) in a similar or same field of endeavor teaches wherein, when the set of symbols is a set of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-ODFM) symbols (par. 43, DFT ODFM), mapping the URLLC transmission comprises postponing the symbol repetition to an available transmission window (par. 41, 43, 62).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of BEALE in the system of JUNG and R1-1903797 to allocating resource. 
The motivation would have been to adapting URLLC traffic to different services. 

Regarding claims 3, 21, JUNG does not teach the method of claim 1, wherein, mapping the URLLC transmission comprises dropping an orphaned symbol repetition.
But, R1-1903797 in a similar or same field of endeavor teaches wherein, mapping the URLLC transmission comprises dropping an orphaned symbol repetition (page 5, section 2.2.3 Orphan symbol handling, mapping the Orphan symbol by drop the transmission in case of the orphan symbols).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of R1-1903797 in the system of JUNG to map orphaned symbol. 
The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 
However, JUNG and R1-1903797 do not teach when the set of symbols is a set of discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-s-ODFM) symbols.
But, BEALE et al. (US 20200044789) in a similar or same field of endeavor teaches wherein, when the set of symbols is a set of discrete Fourier transform spread (par. 42, 62, DFT ODFM).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of BEALE in the system of JUNG and R1-1903797 to allocating resource. 
The motivation would have been to adapting URLLC traffic to different services. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of KWAK et al. (US 20200107300).

Regarding claim 4, JUNG teaches the method of claim 1, wherein a hybrid automatic repeat request (HARQ) acknowledgment (ACK) is multiplexed with the URLLC transmission (par. 30, 44, 94, 96, ACK/NACK on the PUSCH and URLLC transmission on the uplink).
However, JUNG does not teaches a demodulation reference signal of an orphaned symbol repetition of the URLLC transmission.
But, KWAK et al. (US 20200107300) in a similar or same field of endeavor teaches wherein a hybrid automatic repeat request (HARQ) acknowledgment (ACK) is multiplexed with a demodulation reference signal of the orphaned symbol repetition of the URLLC transmission (par. 81, 129, 130).

The motivation would have been to adapting URLLC traffic to orphan RE to optimized resource usage. 

Claims 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of NOH et al. (US 20190281621).

Regarding claim 5, JUNG does not teach the method of claim 4, wherein a Zadoff-Chu sequence is used for the demodulation reference signal.
But, NOH et al. (US 20190281621) in a similar or same field of endeavor teaches wherein a Zadoff-Chu sequence is used for the demodulation reference signal (par. 297, 300, ZADOFF-CHU).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of NOH in the system of JUNG and KWAK to use Zadoff-Chu sequence. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Regarding claim 7, JUNG does not teach the method of claim 4, wherein a pseudo-noise sequence is used for the demodulation reference signal.
But, NOH et al. (US 20190281621) in a similar or same field of endeavor teaches wherein a pseudo-noise sequence is used for the demodulation reference signal (par. 297, 300, pseudo-sequence).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of NOH in the system of JUNG and KWAK to use Zadoff-Chu sequence. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of GAO et al. (US 20190268120).

Regarding claim 6, JUNG does not teach the method of claim 4, wherein the HARQ ACK is indicated using a cyclic shift of the demodulation reference signal.
But, GAO et al. (US 20190268120) in a similar or same field of endeavor teaches the HARQ ACK is indicated using a cyclic shift of the demodulation reference signal (par. 90, cyclic shift).

The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) and KWAK et al. (US 20200107300) as applied to claim 4 above, and further in view of PARK et al. (US 20190246420).

Regarding claim 8, JUNG does not teach the method of claim 4, wherein the HARQ ACK is indicated using a comb index of the demodulation reference signal.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein the HARQ ACK is indicated using a comb index of the demodulation reference signal (par. 171, comb pattern to demodulation).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG and KWAK to use comb signals. 
The motivation would have been to provide the resulting set of signals detected at the receiver are uncorrelated with one another.

s 11, 13, 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of PARK et al. (US 20190246420).

Regarding claims 11, 24, JUNG teaches the method of claim 1, wherein one or more repetitions after a first repetition of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions (par. 28, 74, each repetition of the plurality of repetitions can include at least one DM-RS symbol).
However, JUNG does not teach mapped at a first set of symbols of the one or more repetitions.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein one or more repetitions after a first repetition of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to map to first symbols. 
The motivation would have been to prioritize the access determination.


Regarding claims 13, 26, JUNG teaches the method of claim 1, wherein all repetitions of the URLLC transmission are mapped with a demodulation reference symbol (par. 28, 74, each repetition of the plurality of repetitions can include at least one DM-RS symbol). 
However, JUNG does not teach mapped at a first set of symbols.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein all repetitions of the URLLC transmission are mapped with a demodulation reference symbol at a first set of symbols (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to map to first symbols. 
The motivation would have been to prioritize the access determination.


Claims 12, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of PARK et al. (US 20190246420) and LEE et al. (US 20200288463 with PCT filed 09/12/2018).

Regarding claims 12, 25 JUNG teaches the method of claim 1, wherein one or more repetitions after a first repetition of the URLLC transmission in a slot are mapped (par. 28, 74, each repetition of the plurality of repetitions can include at least one DM-RS symbol).
However, JUNG does not teach mapped at a first set of symbols of the one or more repetitions and the first repetition of the URLLC transmission in the slot is mapped with a demodulation reference signal in a third or fourth symbol of the slot when a condition is satisfied.
But, PARK et al. (US 20190246420) in a similar or same field of endeavor teaches wherein one or more repetitions after a first repetition of the URLLC transmission in a slot are mapped with a demodulation reference symbol at a first set of symbols of the one or more repetitions (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC) and the first repetition of the URLLC transmission in the slot is mapped with a demodulation reference signal in a first two symbols of the slot when a condition is satisfied (par. 171, DMRS may be put on the first 2 OFDM symbols, for example, for URLLC).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to map to first symbols. 
The motivation would have been to prioritize the access determination.
However, JUNG and PARK do not teach mapped with a demodulation reference signal in a third or fourth symbol. 
But, LEE in a similar or same field of endeavor teaches the URLLC transmission in the slot is mapped with a demodulation reference signal in a third or fourth symbol of (fig. 13D, par. 179, URLLC mapping with DMRS in the third or fourth symbol).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of LEE in the system of JUNG and PARK to map the DMRS to third or fourth symbol. 
The motivation would have been to adapt to different environment to provide quality transmission.

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of CHATTERJEE et al. (US 20190149365).

Regarding claim 14, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the signal preempts or cancels an uplink shared channel associated with a best-effort service (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels).
However, JUNG does not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 15, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the signal preempts or cancels the uplink shared channel in one or more conflicting symbols (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels).
However, JUNG does not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 16, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is explicitly indicated to the UE (par. 36, 44, based on higher-priority PUSCH resource configuration information).
However, BABAEI does not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 17, JUNG teaches the method of claim 1, wherein mapping the URLCC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is explicitly indicated to the UE using downlink control information (par. 36, 44, based on higher-priority PUSCH resource configuration information).
However, JUNG does not teach an aperiodic sounding reference signal (A-SRS). 
(par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG to use A-SRS. 
The motivation would have been to test channel on demand.

Regarding claim 18, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); and wherein the priority of the signal is implicitly indicated to the UE (par. 36, 44, indicating a logical channel with URLLC/high priority service is multiplexed on the MAC Protocol Data Unit (PDU) that is to be transmitted on the PUSCH (or PDSCH)). 
However, JUNG does not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).

The motivation would have been to test channel on demand.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al. (US 20200313793 as supported by provisional application 62823491 filed on 03/25/2019) in view of RICO ALVARINO et al. (US 20180132210) and CHATTERJEE et al. (US 20190149365).

Regarding claim 19, JUNG teaches the method of claim 1, wherein mapping the URLLC transmission relates to a priority of the signal of the URLLC transmission (par. 28, 44, if the enhanced PUSCH overlaps with another higher-priority UL channel, such as PUCCH for low latency HARQ-ACK feedback/SR or the highest-priority configured grant PUSCH resource, in the time-domain and if the UE did not have enough processing time to multiplex low latency HARQ-ACK feedback/SR in the PUSCH, the UE may have to stop PUSCH transmission and potentially resume PUSCH transmission after completing transmission of higher priority UL channels); 
However, JUNG does not teach wherein the priority of the SRS is implicitly indicated to the UE based at least in part on a timeline of downlink control information reception of the UE. 
(claim 7).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of RICO ALVARINO in the system of JUNG to indicate priority of SRS. 
The motivation would have been to reduce the parameter use in controlling.
However, JUNG and RICO ALVARINO do not teach an aperiodic sounding reference signal (A-SRS). 
But, CHATTERJEE et al. (US 20190149365) in a similar or same field of endeavor teaches an aperiodic sounding reference signal (A-SRS) (par. 78).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implementing the system or method of PARK in the system of JUNG and RICO ALVARINO to use A-SRS. 
The motivation would have been to test channel on demand.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        03/11/2022